DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-10, 12, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arikawa et al. (US 6,147,934), of record.

Regarding claim 1, Arikawa discloses a display panel (see Figs. 1-27, particularly Fig. 21), comprising:
an opposite substrate (13a) and an array substrate (13b) that are opposite to each other (see Figs. 1, 6, 10-12, 19, 25-27);
a liquid crystal layer (8, Ls) between the opposite substrate (13a) and the array substrate (13b);
a reflective polarizer (21 or 26) on the opposite substrate (13a); and
a first polarization layer (11) on the array substrate (13b),
wherein the reflective polarizer (21, 26) is on a side of the liquid crystal layer (8, Ls) away from the array substrate (13b) (see Fig. 21),
wherein the reflective polarizer (21, 26) is configured to split ambient incident light (Q, P) into light with a first polarization direction and light with a second polarization direction such that the light with the first polarization direction is transmitted therethrough and the light with the second polarization direction is reflected therefrom, the first polarization direction is perpendicular to the second polarization direction (see Fig. 21 and col. 26, line 31 – col. 27, line 43; see also Figs. 20, 24; col. 4, lines 8-15; col. 11, line 51 – col. 12, line 40; col. 24, line 50 – col. 25, line 6; col. 26, lines 1-11; col. 28, lines 1-28),
wherein the first polarization layer (11) is configured such that light transmitted therefrom is of a third polarization direction (see Fig. 21 and col. 26, line 53 – col. 27, line 14), and the first polarization layer (11) is of an absorption polarizer (col. 26, lines 53-64),
wherein the display panel comprises a plurality of pixel units (see Figs. 5, 7, 22, 25-27), each of the pixel units comprises at least a sub-pixel unit area (e.g., 14b), the display panel is provided with a pixel electrode (14b) and a common electrode (14a) on at least one of the array substrate and the opposite substrate (13a, 13b), and the pixel electrode (14b) and the common electrode (14a) are configured to apply a voltage to control a twist state of the liquid crystal layer (8, Ls) of the sub-pixel unit area (col. 15, lines 1-12).

Regarding claim 4, Arikawa discloses wherein the display panel is at least one selected from the group consisting of a transmissive display panel, a reflective display panel and a transflective display panel (see Fig. 21).

Regarding claim 5, Arikawa discloses wherein the display panel is the transmissive display panel, and the array substrate (13b) is a transmissive array substrate (see Fig. 21; interpreted as light transmits through panel 8).

Regarding claim 6, Arikawa discloses wherein the first polarization layer (11) is on a side of the array substrate (13b) away from the liquid crystal layer (8, Ls); or the first polarization layer is between the array substrate and the liquid crystal layer (see Fig. 21).

Regarding claim 8, Arikawa discloses wherein the display panel is the reflective display panel, and the array substrate (13b) is a reflective array substrate (see Fig. 21; interpreted as light is reflected by plate 78).

Regarding claims 7 and 10, Arikawa discloses wherein the third polarization direction is parallel to the first polarization direction (see Fig. 21 and col. 26, line 53 – col. 27, line 14), wherein the liquid crystal layer has an initial twist angle of 0°, and the third polarization direction is perpendicular to the first polarization direction; or the liquid crystal layer has an initial twist angle of 90° (see Fig. 21 and col. 26, line 53 – col. 27, line 14).

Regarding claim 9, Arikawa discloses wherein the array substrate (13b) comprises a reflection layer (78), and the first polarization layer (11) is between the liquid crystal layer (8, Ls) and the reflection layer (78) (see Fig. 21).

Regarding claim 12, Arikawa discloses wherein the reflective polarizer (21, 26) is on a side of the opposite substrate (13a) away from the liquid crystal layer (8, Ls); or the reflective polarizer is between the opposite substrate and the liquid crystal layer (see Fig. 21).

Regarding claim 13, Arikawa discloses a display system (see Figs. 1-27), comprising the display panel according to claim 1.

Regarding claim 16, Arikawa discloses a method for fabricating a display panel (see Figs. 1-27, particularly Fig. 21), comprising:
providing an opposite substrate (13a) and disposing a reflective polarizer (21 or 26) on the opposite substrate;
providing an array substrate (13b) and disposing a first polarization layer (11) on the array substrate (13b);
cell-assembling the opposite substrate (13a) and the array substrate (13b), and disposing a liquid crystal layer (8, Ls) between the array substrate (13b) and the opposite substrate (13a),
wherein the reflective polarizer (21, 26) is disposed on a side of the liquid crystal layer (8, Ls) away from the array substrate (13b) (see Fig. 21),
wherein the reflective polarizer (21, 26) is configured to split ambient incident light (Q, P) into light with a first polarization direction and light with a second polarization direction such that the light with the first polarization direction is transmitted therethrough and the light with the second polarization direction is reflected therefrom, the first polarization direction is perpendicular to the second polarization direction (see Fig. 21 and col. 26, line 31 – col. 27, line 43; see also Figs. 20, 24; col. 4, lines 8-15; col. 11, line 51 – col. 12, line 40; col. 24, line 50 – col. 25, line 6; col. 26, lines 1-11; col. 28, lines 1-28),
wherein the first polarization layer (11) is configured such that light transmitted therefrom is of a third polarization direction (see Fig. 21 and col. 26, line 53 – col. 27, line 14), and the first polarization layer (11) is of an absorption polarizer (col. 26, lines 53-64),
wherein the display panel comprises a plurality of pixel units (see Figs. 5, 7, 22, 25-27), each of the pixel units comprises at least a sub-pixel unit area (e.g., 14b), the display panel is provided with a pixel electrode (14b) and a common electrode (14a) on at least one of the array substrate and the opposite substrate (13a, 13b), and the pixel electrode (14b) and the common electrode (14a) are configured to apply a voltage to control a twist state of the liquid crystal layer (8, Ls) of the sub-pixel unit area (col. 15, lines 1-12).

Claim Rejections - 35 USC § 103
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Arikawa et al. (US 6,147,934), as applied to claims 1 and 13 above, and further in view of Li et al. (US 9,279,995), of record.

Regarding claim 11, Arikawa discloses the limitations of claim 1 above, but fails to explicitly disclose wherein the first polarization layer is configured as a nano-grating.
	However, Li discloses a display panel (see Figs. 1-12), wherein the first polarization layer (100) is configured as a nano-grating (col. 5, lines 35-40).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the first polarization layer is configured as a nano-grating, as in Li, into the display panel of Arikawa to effectively reflect incident light selectively as desired.

Regarding claim 14, Arikawa fails to explicitly disclose glasses, wherein the glasses are configured to allow the light with the first polarization direction from a display image of the display panel to pass through, and to block the light with the second polarization direction from the display image of the display panel.
However, Li discloses glasses (G1), wherein the glasses are configured to allow the light with the first polarization direction from a display image of the display panel to pass through, and to block the light with the second polarization direction from the display image of the display panel (see Figs. 9-12 and col. 3, line 53 – col. 4, line 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate glasses, wherein the glasses are configured to allow the light with the first polarization direction from a display image of the display panel to pass through, and to block the light with the second polarization direction from the display image of the display panel, as in Li, into the display system of Arikawa to effectively view 3D images from the display in the bright state.

Regarding claim 15, Arikawa fails to explicitly disclose wherein the glasses comprise at least one lens, each lens comprises a second polarization layer, and the second polarization layer is configured such that light transmitted therefrom is of the first polarization direction.
However, Li discloses wherein the glasses (G1) comprise at least one lens (R and L), each lens (R and L) comprises a second polarization layer, and the second polarization layer is configured such that light transmitted therefrom is of the first polarization direction (see Figs. 10 and 12 and col. 6, lines 18-37).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the glasses comprise at least one lens, each lens comprises a second polarization layer, and the second polarization layer is configured such that light transmitted therefrom is of the first polarization direction, as in Li, into the display system of Arikawa to effectively view 3D images from the display in the bright state.

Response to Arguments
Applicant’s arguments filed August 5, 2022 have been fully considered but they are not persuasive.  Applicant has argued that Arikawa does not disclose the limitations “wherein the reflective polarizer is configured to split ambient incident light into light with a first polarization direction and light with a second polarization direction such that the light with the first polarization direction is transmitted therethrough and the light with the second polarization direction is reflected therefrom, the first polarization direction is perpendicular to the second polarization direction,” as recited in independent claims 1 and 16.  Specifically, Applicant has argued that Arikawa discloses the polarization separators 21 and 26 each transmit light in the same polarization direction but with another wavelength.
However, Arikawa discloses “polarization separators”, which transmit polarized light of one direction and reflect polarized light of a perpendicular direction (Arikawa, col. 4, lines 8-15; col. 11, line 51 – col. 12, line 40; col. 24, line 50 – col. 25, line 6; col. 26, lines 1-11; and col. 28, lines 1-28).  Although Arikawa additionally discloses a display device that selectively displays certain wavelengths, the display device includes basic functioning reflective polarizers.  For instance, a portion of Fig. 20 of Arikawa shows incident light P being split into reflected light P1 and transmitted light P2, P1 perpendicular to P2 (col. 28, lines 1-14).  Therefore, the previous ground of rejection under 35 U.S.C. 102(a)(1) over Arikawa has been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PAISLEY L WILSON/Primary Examiner, Art Unit 2896